       Case 2:18-cv-00002-BMM Document 177 Filed 04/29/20 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                          BUTTE DIVISION

                                                     CV 18-2-BU-BMM
 JOHN MEYER,

                  Plaintiff,

        vs.                                               ORDER

 BIG SKY RESORT,

                  Defendant.

         IT IS HEREBY ORDERED that the hearing scheduled for Wednesday,

May 6, 2020 at 1:30 p.m. will be conducted by VIDEO. The undersigned will

hear argument on ALL PENDING MOTIONS. The parties will contact the Clerk

of Court to make arraignments to participate in the motion hearing by video.

      DATED this 29th day of April, 2020.




                                        1
